Citation Nr: 0840535	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a right nephrectomy 
to include secondary service connection. 

2. Entitlement to service connection for hypercholesterolemia 
to include secondary service connection. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1972 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The claim of service connection for right nephrectomy is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


FINDING OF FACT

Hypercholesterolemia is unrelated to an injury, disease, or 
event of service origin and hypercholesterolemia was not 
caused by or made worse by the use of ibuprofen for any 
service-connected disability.  


CONCLUSION OF LAW

Hypercholesterolemia was not incurred in or aggravated by 
service, and hypercholesterolemia is not proximately due to 
or the result of ibuprofen usage for any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in December 2002 and in January 2003.  The veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also notified of the evidence 
necessary to substantiate secondary service connection, that 
is, evidence of a relationship between the claimed condition 
and the service-connected condition.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The VCAA notice included the general provision for the 
effective date of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the degree 
of disability assignable).

To the extent the VCAA notice omitted the provision 
pertaining to the degree of disability assignable, the notice 
was deficient, but as the claim of service connection is 
denied, no disability rating can be assigned as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records and afforded the veteran VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). 

Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other 
substantive changes were made.  As the claim was filed before 
the other substantive changes were made, only the changes 
that conform to Allen apply.

Factual Background 

Service treatment records show that cholesterol readings 
ranged from 153 to 213, which were within normal limits, that 
is, in the range between 150 and 300.  The service treatment 
records contain no complaint, finding, history, or treatment 
of hypercholesterolemia.  

After service in a rating decision in August 1975, the RO 
granted service connection for pericarditis and bilateral hip 
bursitis.  

VA treatment records show that in May 1976 the veteran was 
started on Motrin, a brand name for generic ibuprofen, which 
is a non-steroidal anti-inflammatory drug (NSAID).  From 
April 1982 to April 1983 the veteran was taking Motrin.  In 
April 1983, Motrin was discontinued.  In May 1998, it was 
documented that the veteran was taking Motrin over the 
counter. In August 1998, the veteran's cholesterol level was 
265.  History included a right nephrectomy in 1984 and the 
examiner noted a borderline creatinine level.  

On VA examination in September 1998, the examiner noted that 
the veteran took Motrin for bilateral hip pain.  

VA treatment records show that in January 2000 the veteran's 
cholesterol levels were 214 and 251.  In March 2000, his 
creatinine was 1.5 and stable.  In April 2002, the 
cholesterol level was 155.  In June 2000, the diagnosis was 
hypercholesterolemia. 

On VA examination in May 2004, the veteran stated that he had 
a right nephrectomy in 1994 due to a tumor and has not had 
problems since then.  The examiner noted that the veteran had 
been treated with ibuprofen.  The examiner expressed the 
opinion that it was not at least as likely as not that the 
veteran's elevated cholesterol was secondary to reduced renal 
function because cholesterol is not associated with any renal 
problem, but rather cholesterol is associated with liver 
problems.  

In a rating decision in September 2005, the RO granted 
service connection for ankylosing spondylitis, which was the 
underlying cause of the already service-connected 
pericarditis and bilateral hip bursitis.  



Analysis

On the basis of the service treatment records, 
hypercholesterolemia was not affirmatively shown to have been 
present during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  As the disability was not noted or observed 
during service as evidenced by the service treatment records 
and as there is otherwise no other evidence of 
hypercholesterolemia during service, the theory of service 
connection based on continuity of symptomatology does not 
apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  

As for service connection based on the initial documentation 
of hypercholesterolemia after service under 38 C.F.R. 
§ 3.303(d), hypercholesterolemia is not a condition under 
case law that has been found to be capable of lay 
observation, and the determination as to the presence of 
hypercholesterolemia therefore is medical in nature, that is, 
not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where as here, there are questions of a diagnosis, not 
capable of lay observation, and therefore medical in nature, 
and of medical causation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements that hypercholesterolemia is related to 
service or are due to any service-connected disability.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Although there is competent medical evidence of a diagnosis 
of hypercholesterolemia by VA in 2000, there is no competent 
medical evidence of a causal association or link between 
hypercholesterolemia and an established injury or disease of 
service origin or to any service-connected disability.  
Rather the evidence opposes, rather than supports, the claim 
as the VA examiner expressed the opinion that it was not at 
least as likely as not that the veteran's elevated 
cholesterol was secondary to reduced renal function because 
cholesterol was not associated with any renal problem, but 
rather cholesterol was associated with liver problems.  

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 
a hypercholesterolemia were present during service or 
otherwise related to an injury or disease or event of service 
origin, or caused or aggravated by any service-connected 
disability, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  
38 U.S.C.A. § 5107(b).

ORDER

Service connection for hypercholesterolemia to include 
secondary service connection is denied.  

REMAND

The record documents a right nephrectomy by history.  In May 
2004, a VA physician stated that the veteran developed renal 
insufficiency in the past when he was treated with non-
steroidal anti-inflammatory drugs.  On VA examination in 
February 2005, the examiner stated that additional 
manifestations of renal disease should be considered as part 
of the veteran's diagnosis of ankylosing spondylitis.  

In a rating decision in September 2005, the veteran was 
granted service connection for ankylosing spondylitis.  

As the evidence is insufficient to decide the claim of 
service connection for a right nephrectomy, additional 
evidentiary development is needed under the duty to assist.  
Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to either identify, 
submit or authorize VA to obtain the 
records, pertaining to the right 
nephrectomy.  

2. Afford the veteran a VA examination 
by a physician to determine whether: 

a). The veteran has any current kidney 
insufficiency and, if so, is it at 
least as likely as not that the current 
kidney insufficiency is caused or made 
worse by the service-connected 
ankylosing spondylitis, including 
complications of pericarditis and 
bilateral bursitis, or by previous 
treatment with ibuprofen; and, if the 
records are available, 

b). Was the right nephrectomy due to 
service-connected ankylosing 
spondylitis, including complications of 
pericarditis and bilateral bursitis, or 
by previous treatment with ibuprofen. 

The claims folder must be made 
available to the examiner for review. 



In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility," rather it means that the 
weight of the medical evidence both for 
and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as to 
find against causation. 

3. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


